MEMORANDUM***
Julio Eduardo Caceres Mosquera, his wife and two children, natives and citizens of Colombia, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmation of the immigration judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review in part, and deny in part.
We review the IJ’s decision for substantial evidence. Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). Substantial evidence does not support the IJ’s finding that Caceres Mosquera does not have a well-founded fear of future persecution. See Vera-Valera v. INS, 147 F.3d 1036, 1039 (9th Cir.1998). The record reflects that Caceres Mosquera has a well-founded fear of future persecution on account of his union activities because the record demonstrates that Colombian trade union leaders are being threatened and murdered at a significant rate by paramilitary and guerilla organizations, and Caceres Mosquera received numerous threats while serving as the president of his local union. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182-83 (9th Cir.2003) (concluding that the unfulfilled threats received by an ethnic Albanian in Kosovo demonstrated a well-founded fear of future persecution); see also Lim v. INS, 224 F.3d 929, 935-36 (9th Cir.2000) (holding that mail and telephone threats, received by former Filipino intelligence officer, compel a finding of well-founded fear of future persecution). Accordingly, we remand to the BIA for the Attorney General to exercise discretion as to whether to grant asylum. See Hoxha, 319 F.3d at 1185.
We deny the petition for review of the withholding of removal claim because the evidence does not compel the conclusion that it is more likely than not that Caceres Mosquera will be persecuted if returned to Colombia. See Lim, 224 F.3d at 938.
GRANTED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.